         Case 1:09-cr-30014-MC         Document 44       Filed 04/30/20    Page 1 of 2




Elizabeth G. Daily, OSB 111758
Assistant Federal Public Defender
Email: liz_daily@fd.org
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524

Attorney for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


  UNITED STATES OF AMERICA,                           Case No. 1:09-cr-30014-PA

                                   Plaintiff,
                                                      MOTION FOR ORDER TO SEAL
                      v.

  ALAN DAVID HURWITZ,

                                 Defendant.

       The defendant, through his attorney, Elizabeth G. Daily, respectfully moves this Court for

an order sealing the Exhibits to Motion to Reduce Sentence Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) (Compassionate Release) on the grounds that they contain personal identifiable

information and sensitive information that should not be available on the public record.

       Respectfully submitted this 30th day of April, 2020.


                                             /s/ Elizabeth G. Daily
                                             Elizabeth G. Daily
                                             Attorney for Defendant


Page 1 MOTION FOR ORDER TO SEAL
       Case 1:09-cr-30014-MC      Document 44       Filed 04/30/20   Page 2 of 2




     IT IS SO ORDERED.

     DATED this ______ of April, 2020.



                                         The Hon.
                                         U.S. District Court Judge




Page 2 MOTION FOR ORDER TO SEAL
